Exhibit 10.1

 

MANAGEMENT SUBSCRIPTION AGREEMENT

 

MANAGEMENT SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November 24,
1999, by and among Big Flower Holdings Inc., a Delaware corporation (the
“Company,” which term shall, in the context of employment with the Company, also
refer to any subsidiaries thereof), Thomas H. Lee Equity Fund IV, L.P. (the
“Sponsor”) and Donald E. Roland (the “Purchaser”), who is presently an officer,
member of management or key employee of the Company.

 

WHEREAS, the Company has previously issued options (the “BFH Options”) to
purchase common stock, par value $.01 per share, of the Company to certain
officers, members of management, key employees, consultants and advisors of the
Company and certain of its subsidiaries, and the Company may issue to the
Purchaser and to certain other officers, members of management and key employees
of the Company and certain of its subsidiaries, (the “Other Purchasers”) Rights
(as hereinafter defined) to acquire shares of common stock, $.01 par value, of
the Company (the “Common Stock”) upon the acceptance by the Company of an offer
(the “Offer”) by the Purchaser and by Other Purchasers to surrender and exchange
such Purchaser’s or such Other Purchasers’ BFH Options (or a portion thereof),
as the case may be, for such Rights, on the terms and conditions set forth
herein;

 

WHEREAS, in addition to the surrender and exchange of BFH Options for Rights,
the Purchaser (and the Other Purchasers) may be given the opportunity to
subscribe for and acquire from the Company, and the Company will sell to the
Purchaser, up to the number of shares of Common Stock of the Company (the
“Shares”) set forth on Schedule I hereto, on the terms and conditions set forth
herein;

 

WHEREAS, to the extent the Purchaser elects to borrow the Share Purchase Price
(as hereinafter defined) from the Company, upon the Company’s agreement to loan
funds to the Purchaser, the Purchaser will enter into a Promissory Note (the
“Note”), the form of which is attached as Exhibit B hereto, and the Securities
Pledge Agreement (as hereinafter defined); and

 

WHEREAS, this Agreement is one of several Management Subscription Agreements
(such Management Subscription Agreements with the Other Purchasers, the “Other
Purchasers’ Agreements”), that have been and are being entered into by the
Company with the Purchaser and the Other Purchasers.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

 

1.                             Certain Definitions.

 

As used in this Agreement, the following terms shall have the meanings ascribed
to them below:

 

--------------------------------------------------------------------------------


 

Agreement. The term “Agreement” shall have the meaning ascribed to it in the
preamble hereto.

 

Allotment. The term “Allotment” shall have the meaning ascribed to it in
Section 7.1.

 

BFH Options. The term “BFH Options” shall have the meaning ascribed to it in the
first “Whereas” clause.

 

Closing. The term “Closing” shall have the meaning ascribed to it in
Section 2.2(a).

 

Closing Date. The term “Closing Date” shall have the meaning ascribed to it in
Section 2.2(a).

 

Common Stock. The term “Common Stock” shall have the meaning ascribed to it in
the first “Whereas” clause.

 

Company. The term “Company” shall have the meaning ascribed to it in the
preamble hereto.

 

Disability. The term “Disability” of the Purchaser shall mean the inability of
the Purchaser to perform substantially Purchaser’s duties and responsibilities
to the Company or any subsidiary of the Company by reason of a physical or
mental disability or infirmity for a continuous period of three months. The date
of such Disability shall be the earlier of (x) last day of such three-month
period or (y) the day on which the Purchaser submits to the Company medical
evidence of such Disability reasonably satisfactory to the Company.

 

Exchange. The term “Exchange” shall mean the principal stock exchange, including
the Nasdaq Stock Market, on which the Common Stock is listed or approved for
listing.

 

Fair Market Value. The term “Fair Market Value” used in connection with the
value of Rights or Shares shall mean, with respect to such Rights or Shares, the
fair market value thereof as determined by the Board of Directors of the Company
in its reasonable discretion after considering any valuations of the Company or
any subsidiary of the Company which have been received by the Company or any
subsidiary of the Company or the trustee of any benefit plan of the Company or
any subsidiary of the Company during the preceding 12 months; provided, however,
that if there is a Minimum Public Float, the term “Fair Market Value” shall mean
(x) the average of the daily closing prices, or the average of the daily bid and
asked prices (as the case may be), per share of Common Stock for the 20 trading
days immediately preceding the date of termination of the Purchaser’s employment
with the Company multiplied by (y) the number of shares of Common Stock
(including Rights to purchase shares of Common Stock) being purchased and sold.

 

2

--------------------------------------------------------------------------------


 

Liquidation Event. The term “Liquidation Event” shall mean (1) a public offering
of the Common Stock registered pursuant to the Securities Act where there is a
Minimum Public Float immediately following such offering, (2) a merger or other
business combination or recapitalization whereby the Common Stock is exchanged
for cash and/or publicly traded equity or debt securities in another entity or a
combination of cash and other non-publicly traded equity or debt securities
where cash constitutes at least a majority of the consideration to be received
in such merger, business combination or recapitalization or (3) a sale or other
disposition of all or substantially all of the Company’s assets to another
entity, for cash and/or publicly traded equity or debt securities of another
entity or a combination of cash and other non-publicly traded equity or debt
securities where cash constitutes at least a majority of the proceeds of such
sale or disposition, in each case, other than to the Company, any subsidiary of
the Company, or any entity controlled by the ultimate control persons of the
Company.

 

Memorandum. The term “Memorandum” shall have the meaning ascribed to it in
Section 2.1.

 

Merger. The term “Merger” shall mean the Merger of BFH Merger Corp. with and
into the Company as contemplated by the Merger Agreement.

 

Merger Agreement. The term “Merger Agreement” shall mean that certain Amended
and Restated Agreement and Plan of Merger dated as of October 11, 1999, between
BFH Merger Corp. and the Company, as amended and supplemented from time to time.

 

Minimum Public Float. The term “Minimum Public Float” shall mean the
circumstances existing when (i) the consummation of one or more public offerings
registered pursuant to the Securities Act of shares of Common Stock if, upon
such consummation, the aggregate number of shares of Common Stock held by the
public represents at least 20% of the total number of outstanding shares of
Common Stock at the time of such public offering and (ii) the Common Stock is
listed on an Exchange.

 

Note. The term “Note” shall have the meaning ascribed to it in the third
“Whereas” clause.

 

Offer. The term “Offer” shall have the meaning ascribed to it in the first
“Whereas” clause.

 

Other Purchasers. The term “Other Purchasers” shall have the meaning ascribed to
it in the first “Whereas” clause.

 

Other Purchasers’ Agreements. The term “Other Purchasers’ Agreements” shall have
the meaning ascribed to it in the fourth “Whereas” clause.

 

Participants. The term “Participants” shall have the meaning ascribed to it in
Section 7.1.

 

3

--------------------------------------------------------------------------------


 

Permitted Transferee. The term “Permitted Transferee” shall have the meaning
ascribed to it in Section 4.2.

 

Person. The term “person” shall mean any individual, group, corporation, limited
liability company, partnership, trust, unincorporated organization or government
or political department or agency thereof or other entity.

 

Purchaser. The term “Purchaser” shall have the meaning ascribed to it in the
preamble hereto.

 

Purchaser’s Donee’s Estate. The term “Purchaser’s Donee’s Estate” shall have the
meaning ascribed to it in Section 4.2(d).

 

Purchaser’s Donee. The term “Purchaser’s Donee” shall have the meaning ascribed
to it in Section 4.2(d).

 

Purchaser’s Estate. The term “Purchaser’s Estate” shall have the meaning
ascribed to it in Section 4.2(b).

 

Purchaser’s Group. The term “Purchaser’s Group” shall have the meaning ascribed
to it in Section 5.1.

 

Purchaser’s Trust. The term “Purchaser’s Trust” shall have the meaning ascribed
to it in Section 4.2(c).

 

Retirement. The term “Retirement” shall mean, with respect to the Purchaser, the
Purchaser’s retirement as an employee of the Company as determined by the
applicable policy of the Company or subsidiary of the Company which employs the
Purchaser or, if no such policy exists, then upon the Purchaser reaching age 65,
provided that the Purchaser has at least three years of continuous service with
the Company or such subsidiary following the Closing Date.

 

Rights. The term “Rights” shall mean the right to receive Common Stock pursuant
to the terms set forth herein.

 

Rights Consideration. The term “Rights Consideration” shall have the meaning
ascribed to it in Section 2.1(b).

 

SEC. The term “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.

 

Securities. The term “Securities” shall mean the Rights (and any shares of
Common Stock issued upon exercise of the Rights) and the Shares.

 

4

--------------------------------------------------------------------------------


 

Securities Act. The term “Securities Act” shall mean the Securities Act of 1933,
as amended, and all rules and regulations promulgated thereunder.

 

Securities Pledge Agreement. The term “Securities Pledge Agreement” shall mean
the agreement, substantially in the form of Exhibit B hereto, or any other
agreement to which the Purchaser and the Company are parties and pursuant to
which the Purchaser has pledged the Shares as collateral for a loan by the
Company, the proceeds of which loan are used to fund the Share Purchase Price.

 

Share Purchase Price. The term “Share Purchase Price” shall have the meaning
ascribed to it in Section 2.1(a).

 

Shares. The term “Shares” shall have the meaning ascribed to it in the second
“Whereas” clause.

 

Sponsor. The term “Sponsor” shall have the meaning ascribed to it in the
preamble hereto.

 

Tag-Along Notice. The term “Tag-Along Notice” shall have the meaning ascribed to
it in Section 7.1.

 

Tag-Along Transfer. The term “Tag-Along Transfer” shall have the meaning
ascribed to it in Section 7.1.

 

Third Party. The term “Third Party” shall mean any person or entity excluding
each of the following: (a) the Purchaser, the Other Purchasers and their
respective Permitted Transferees; (b) the Company, and its subsidiaries or
affiliates; and (c) the principal beneficial owners of the Company and their
respective affiliates.

 

Transfer. The term “Transfer,” when used with respect to the Shares, the Rights
or shares of Common Stock issuable upon exercise of Rights, shall mean any sale,
transfer, assignment, pledge, hypothecation, encumbrance or other disposition
thereof.

 

Transfer Date. The term “Transfer Date” shall have the meaning ascribed to it in
Section 7.1.

 

Trust. The term “Trust” shall have the meaning ascribed to it in Section 2.1.

 

Violation. The term “Violation” shall have the meaning ascribed to it in
Section 6.1.

 

5

--------------------------------------------------------------------------------


 

2.             Purchase of Shares and Grant of Rights.

 

2.1           (a)           Purchase of Shares. Upon the terms and subject to
the conditions set forth in this Agreement and, if applicable, the Note and the
Securities Pledge Agreement, the Purchaser, in reliance upon (i) this Agreement,
(ii) the Confidential Private Placement Memorandum, dated November 12, 1999, and
the attachments thereto (the “Memorandum”), relating to the issuance and sale of
the Shares and the Rights, and (iii) other information provided to the Purchaser
upon such Purchaser’s request (all of which the Purchaser has received and
reviewed), hereby subscribes for and agrees to purchase, and the Company hereby
agrees to issue and sell to the Purchaser, on the Closing Date, that number of
Shares set forth under the column “Shares” on Schedule I hereto (which number
may be zero; if such number is zero, then provisions of this
Section 2.1(a) shall be of no force and effect) at a price of $31.50 per Share
(the aggregate amount to be received by the Company for such Shares is referred
to herein as the “Share Purchase Price”). The Share Purchase Price will be
payable in cash in full at the Closing. The Purchaser acknowledges and agrees
that the Shares, to the extent pledged as collateral under the Securities Pledge
Agreement, will remain in the possession of the Company until the conditions
contained in the Securities Pledge Agreement have been satisfied or waived.

 

(b)           Grant of Rights. Upon the terms and subject to the conditions set
forth in this Agreement, the Purchaser, in reliance upon (i) this Agreement,
(ii) the Memorandum, (iii) the Offer to Surrender, the form of which is attached
hereto as Exhibit A, and (iv) other information provided to the Purchaser upon
such Purchaser’s request (all of which the Purchaser has received and reviewed),
hereby irrevocably Offers to surrender and exchange the number of Purchaser’s
BFH Options (or portions thereof) as set forth under the column “BFH Options
Surrendered” on Schedule I hereto (the “Rights Consideration”; this number of
BFH Options may be zero; if such number is zero, then the provisions of this
Section 2.1(b) shall be of no force and effect) for that number of Rights as
determined in accordance with the Offer to Surrender. Purchaser acknowledges and
agrees that such Offer must be accepted by the Company in compliance with the
terms set forth in the Offer to Surrender for the Offer to be effective. Each
Right shall entitle the Purchaser to one share of Common Stock upon the
occurrence of a Liquidation Event. The Purchaser acknowledges and agrees that
the Company shall issue that number of shares of Common Stock (as determined by
the Company in accordance with Section 2.2 hereof) equal to the Aggregate Spread
(as defined in the Offer to Surrender) of the BFH Options surrendered, to an
irrevocable trust (the “Trust”), which assets will be subject to the claims of
the Company’s creditors. The Purchaser shall have no security interest in the
Trust or its assets and shall have the status of an unsecured creditor of the
Company with respect to the Company’s obligation to issue the shares of Common
Stock to the Purchaser upon the occurrence of a Liquidation Event. The shares of
Common Stock deposited in the Trust will be issued and outstanding as of the
Closing Date, and will be beneficially owned by the Trust. Until the occurrence
of a Liquidation Event, all actions with respect to the shares of Common Stock
deposited in the Trust, including, without limitation, the voting thereof, will
be performed solely by the Trust, without any communication with, notice to, or
approval of the holder of the Rights.

 

6

--------------------------------------------------------------------------------


 

(c)           Limitation on the Company’s Obligations. Notwithstanding the
foregoing, the Company shall have no obligation to issue, sell or deliver any
Rights or Shares to the Purchaser if (i) the Purchaser is not a full-time
employee of the Company on the Closing Date, (ii) the Purchaser is a resident of
a jurisdiction in which such issuance, sale or delivery to such Purchaser would
constitute a violation of the securities or “blue sky” laws of such jurisdiction
or (iii) any of the representations or warranties of the Purchaser set forth in
Section 3 of this Agreement are not true and correct in all respects as of the
date hereof and as of the Closing Date or the Purchaser shall have failed to
perform and comply with in full all of the covenants and agreements contained in
this Agreement and, if applicable, the Securities Pledge Agreement that are
required to be performed or complied with by the Purchaser at or prior to the
Closing Date.

 

(d)           Redemption Upon Exchange Offer. At any time that the Company
offers to the Purchaser to exchange the Securities for securities in the
subsidiary by which the Purchaser is employed, the Purchaser shall have the
right, on one occasion, during the 10-day period after commencement of such
offer to exchange, to sell to the Company any or all of the Rights and Shares
then held by the Purchaser or the Purchaser’s Group at a price per Security
equal to (x) the Aggregate Spread (as defined in the Offer) of the BFH Options
(or portion thereof) surrendered pursuant to the Offer divided by the number of
Rights originally subscribed for under this Agreement, in the case of the
Rights, and (y) $31.50, in the case of Shares, The Company shall be required to
purchase such Rights and Shares at such price, subject to Section 6 hereof.

 

2.2           The Closing. (a) The closing (the “Closing”) of the purchase and
sale of the Shares and the surrender and exchange of BFH Options for Rights
shall take place at the offices of the Company on any business day selected by
the Company following the Effective Time (as defined in the Merger Agreement),
as more fully described in the Memorandum, or at such other time and place as
the parties may agree (the “Closing Date”); provided, however, that the Company
shall have the right to terminate this Agreement at any time prior to the
Closing. If the Company terminates this Agreement prior to the Closing, the
Company shall promptly notify the Purchaser and shall return to the Purchaser
any funds tendered as payment of the Share Purchase Price without interest.

 

(b)           At the Closing (if the Purchaser is purchasing Shares), the
Company and the Purchaser shall execute and deliver, if applicable, the
Securities Pledge Agreement, and the Company shall deliver certificates
representing the number of Shares set forth in Section 2.1(a) hereof to the
Purchaser (or the Company shall retain or otherwise deliver such certificates in
accordance with the terms of the Securities Pledge Agreement), and the Purchaser
shall deliver to the Company a certified or bank cashier’s check payable to the
Company in the amount of the Share Purchase Price and, if applicable, the Note.

 

(c)           At the Closing (if the Purchaser is surrendering and exchanging
BFH Options for Rights), upon acceptance by the Company of the Purchaser’s
Offer, the Company shall deliver to the Trust that number of shares of Common
Stock equal to the Aggregate Spread as determined in accordance with the Offer
to Surrender and the Purchaser shall deliver to the

 

7

--------------------------------------------------------------------------------


 

Company the BFH Options as set forth in the Offer to Surrender (previously
delivered to the Company) in satisfaction of the Rights Consideration.

 

2.3           Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)           the Company has full corporate power and authority to execute and
deliver this Agreement and the Securities Pledge Agreement and to perform its
obligations hereunder and thereunder, and upon the Closing Date, this Agreement
and the Securities Pledge Agreement will be, duly authorized, executed and
delivered by the Company and when executed and delivered by the Purchaser, this
Agreement and the Securities Pledge Agreement will be valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization, moratorium and
other laws affecting the rights of creditors generally and subject to the
exercise of judicial discretion in accordance with general principles of equity
(whether applied by a court of law or equity);

 

(b)           the Securities to be issued to the Purchaser, when issued in
accordance with this Agreement will be duly and validly issued and fully paid
and nonassessable; and

 

(c)           the execution, delivery and performance of this Agreement and the
Securities Pledge Agreement by the Company will not conflict with the Company’s
Certificate of Incorporation or Bylaws or result in any material breach of any
terms or provisions of, or constitute a material default under, any material
contract, agreement or instrument to which the Company is a party or by which
the Company is bound.

 

2.4           Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows:

 

(a)           the Purchaser has all requisite power and authority to enter into
this Agreement and, if applicable, the Offer to Surrender, the Note and the
Securities Pledge Agreement, and to perform the obligations required to be
performed by the Purchaser hereunder and thereunder, and upon the Closing Date,
this Agreement and, if applicable, the Offer to Surrender, the Note and the
Securities Pledge Agreement, will be, duly executed and delivered by the
Purchaser, and, the Offer to Surrender is, and, when executed and delivered by
the Company, this Agreement, the Note and the Securities Pledge Agreement will
be, valid and binding obligations of the Purchaser enforceable against the
Purchaser in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization, moratorium and other laws affecting the rights of creditors
generally and subject to the exercise of judicial discretion in accordance with
general principles of equity (whether applied by a court of law or equity);

 

8

--------------------------------------------------------------------------------


 

(b)           the Purchaser has received and, by execution hereof, has accepted
the offer with respect to the Securities in the state indicated on Schedule I;
the address set forth on Schedule I for the Purchaser is the address where the
Purchaser is a resident and domiciliary (not a temporary or transient resident);
and the Purchaser is a citizen of the United States or such other jurisdiction
as set forth on Schedule I and is not acquiring the Securities as an agent or
otherwise for any other person; and

 

(c)           if the purchaser is a holder of BFH Options, the Purchaser has
good and marketable title to the BFH Options, which are free and clear of any
and all liens, claims or encumbrances of any nature whatsoever (whether
absolute, accrued, contingent or otherwise), and the BFH Options have been duly
authorized for transfer as contemplated in this Agreement and the Offer to
Surrender.

 

3.             Investment Representations of the Purchaser.

 

3.1           Investment Intent. The Purchaser hereby represents and warrants
that the Purchaser is acquiring the Securities for investment solely for the
Purchaser’s own account and not with a view to, or for resale in connection
with, the distribution or other disposition thereof.

 

3.2           Additional Investment Representations. The Purchaser further
acknowledges and represents and warrants that:

 

(a)           no Federal or state agency has passed upon the Securities or made
any finding or determination as to the fairness of this investment;

 

(b)           the Purchaser understands that the Securities are a speculative
investment which involve a high degree of risk of loss of the Purchaser’s
investment therein, there are substantial restrictions on the transferability of
the Securities, and, on the Closing Date and for an indefinite period following
the Closing, there will be no public market for the Securities and, accordingly,
it may not be possible for the Purchaser to liquidate the Purchaser’s investment
in case of emergency, if at all;

 

(c)           the Purchaser has received and carefully reviewed (i) this
Agreement, (ii) the Memorandum and (iii) other information provided to the
Purchaser upon such Purchaser’s request, and the Purchaser understands and has
taken cognizance of the risks related to the purchase of the Securities, and no
representations or warranties have been made to the Purchaser concerning the
Securities or the Company and its prospects, subsidiaries or other matters
except as set forth in this Agreement and the Memorandum;

 

(d)           the Purchaser has been given the opportunity to examine all
documents and to ask questions of, and to receive answers from, the Company
concerning the terms and conditions of the purchase of the Securities and to
obtain any additional information requested by the Purchaser;

 

9

--------------------------------------------------------------------------------


 

(e)           the Purchaser is an officer, member of management or key employee
of the Company or one of its subsidiaries and as such has a high level of
familiarity with the business, operations, financial condition and prospects of
the Company and its subsidiaries; and

 

(f)            the Purchaser has sufficient available financial resources to
provide adequately for the Purchaser’s needs currently and in the future,
including possible personal contingencies, and can bear the economic risk of a
complete loss of the Purchaser’s investment hereunder (including the Note)
without materially affecting the Purchaser’s financial condition.

 

4.             Restrictions on Transfer.

 

4.1           General Restrictions on Transfer. (a) The Purchaser agrees that
until a Liquidation Event occurs neither the Purchaser nor any of the
Purchaser’s Permitted Transferees will Transfer any Rights or any Shares except
as permitted by Sections 4.2 or 5 hereof. Prior to recognizing or permitting any
proposed Transfer, the Company may require the Purchaser or any of the
Purchaser’s Permitted Transferees to deliver such opinions of counsel and other
documents as the Company deems reasonably necessary in connection with such
proposed Transfer. No Transfer of Shares or Rights in violation of this
Agreement or the Securities Pledge Agreement shall be made or recorded on the
books of the Company and any such Transfer shall be void and of no effect.

 

(b)           The provisions of this Sections 4.1 shall not apply to any
Transfers of Common Stock (i) in a registered public offering, (ii) in an open
market sale pursuant to Rule 144 under the Securities Act or (iii) after a
Liquidation Event occurs.

 

4.2           Certain Permitted Transfers of Securities. Notwithstanding
Section 4.1 hereof, any of the following Transfers of Securities shall be deemed
to be in compliance with this Agreement and no opinion of counsel as to the
availability of an exemption under the Securities Act will be required in
connection therewith; provided, however, that no Transfer of Securities pursuant
to this Section 4.2 (other than a Transfer to the Company) shall be given effect
on the books of the Company unless and until such Permitted Transferee agrees in
writing with the Company to become bound by all the terms of this Agreement; and
provided, further, that any such Transfer must comply with the terms of the
Securities Pledge Agreement, if applicable.

 

(a)           a Transfer made to the Company, any subsidiary of the Company or
any of their respective affiliates;

 

(b)           a Transfer upon the death of the Purchaser to the Purchaser’s
executors, administrators, testamentary trustees, legatees or beneficiaries (the
“Purchaser’s Estate”);

 

10

--------------------------------------------------------------------------------


 

(c)           a Transfer made in compliance with federal and all applicable
state securities laws to a trust, the beneficiaries of which include only the
Purchaser and the Purchaser’s spouse, siblings, or direct lineal ancestors or
descendants (a “Purchaser’s Trust”);

 

(d)           a Transfer made as a gift to the Purchaser’s spouse or lineal
descendants (a “Purchaser’s Donee”) and, upon the death of a Purchaser’s Donee,
to his or her executors, administrators, testamentary trustees, legatees or
beneficiaries (a “Purchaser’s Donee’s Estate”); and

 

(e)           a Transfer made pursuant to a court order in connection with a
divorce proceeding.

 

Each of the foregoing persons described in subclauses (a) through (e) above are
referred to herein as a “Permitted Transferee.” Any Permitted Transferee
may further Transfer any Securities to any other Permitted Transferee of the
Purchaser (including Transfers back to the Purchaser); provided that no such
Transfer shall be made to a Permitted Transferee (or the Purchaser) hereunder
(whether by the Purchaser or another Permitted Transferee) unless and until such
Permitted Transferee (or, in the event of Transfers back to the Purchaser, the
Purchaser) shall agree in writing, in form and substance satisfactory to the
Company, to become bound by all the terms of this Agreement.

 

4.3           Rule 144. If any shares of Common Stock held by the Purchaser are
disposed of in accordance with Rule 144 under the Securities Act or otherwise,
the Purchaser shall deliver to the Company at or prior to the time of such
disposition such documentation as the Company may reasonably request in
connection with such sale and, in the case of a disposition in accordance with
Rule 144, an executed copy of Form 144 required to be filed with the SEC (if
required by Rule 144).

 

4.4           Discharge of Indebtedness upon Transfer of Common Stock. Any
Transfer of Shares by the Purchaser, any Permitted Transferee of the Purchaser
or any other person (other than the Company or any of its respective
subsidiaries or affiliates) who has acquired Shares, directly or indirectly,
from the Purchaser shall be void and of no effect unless and until all
outstanding indebtedness (including, but not limited to, the obligations under
or relating to the Note and the Securities Pledge Agreement) of the Purchaser
and the Purchaser’s Permitted Transferees to, or guaranteed by, the Company or
any of its subsidiaries or affiliates (including interest accrued but unpaid
thereon and all other fees, expenses and penalties in connection therewith)
shall have been paid and discharged in full and evidence of same, reasonably
acceptable to the Company, is presented by the Purchaser to the Company.

 

4.5           Legend. (a) Each certificate representing the Shares and the
shares of Common Stock issued upon the exercise of Rights, if any, and any
certificates representing the Rights shall bear substantially the following
legends:

 

11

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF A MANAGEMENT SUBSCRIPTION AGREEMENT DATED AS OF NOVEMBER      ,
1999 (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY AND WHICH
WILL BE MAILED TO A STOCKHOLDER WITHOUT CHARGE PROMPTLY AFTER RECEIPT BY THE
COMPANY OF A WRITTEN REQUEST THEREFORE FROM SUCH STOCKHOLDER).

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
THEREUNDER OR EXEMPTION THEREFROM.

 

(b)           A notation shall be made in the appropriate records of the Company
indicating that the Securities are subject to restrictions on transfer and, if
the Company should at some time in the future engage the services of a
securities transfer agent, appropriate stop-transfer instructions will be issued
to such transfer agent with respect to the Securities.

 

5.             Certain Sales Upon Termination of Employment.

 

5.1           Put. (a) If the Purchaser’s employment with the Company is
terminated by either the Purchaser or the Company due to Retirement, Disability
or death of the Purchaser, and there is no Minimum Public Float at the time of
such Retirement, Disability or death, each of the Purchaser and the Purchaser’s
Permitted Transferees (hereinafter sometimes collectively referred to as the
“Purchaser’s Group”) shall have the right (subject to Section 6 hereof) for 90
days after the date of termination of such employment, to sell to the Company,
on one occasion for the Purchaser’s Group, any or all of the Rights and the
Shares then held by the Purchaser’s Group at the price set forth in Section 5.3
and the Company shall be required to purchase (subject to Section 6 hereof) such
Rights and Shares at such price.

 

(b)           Each member of the Purchaser’s Group who desires to sell any or
all of its Shares or Rights shall, not later than 90 days after the date of
termination of employment, send to the Company written notice of the Purchaser’s
Group’s intention to sell Shares or Rights pursuant to this Section 5.1,
specifying the number of Shares and Rights to be sold. The closing of the
purchase shall take place at the principal office of the Company within 10 days
after the giving of such notice as designated in writing by the Company.

 

(c)           If the Purchaser or the Purchaser’s Permitted Transferees do not
exercise the put right pursuant to this Section 5.1, then upon expiration of
such 90-day period,

 

12

--------------------------------------------------------------------------------


 

the Company shall have a call right with respect to such Shares and Rights held
by the Purchaser and the Purchaser’s Group for a period of 30 days exercisable
upon notice to the Purchaser or the Purchaser’s Group that the Closing will take
place at the principal office of the Company within 10 days after the giving of
such notice.

 

5.2           Call. (a) Subject to Section 5.3, if the Purchaser’s employment
with the Company is terminated by either the Purchaser or the Company for any
reason other than Retirement, Disability or death of the Purchaser, the Company
shall have the right and option to purchase, for 90 days after the date of
termination of such employment, any or all of the Rights and the Shares then
held by the Purchaser and the Purchaser’s Group, at the price set forth in
Section 5.3.

 

(b)           If the Company desires to exercise its option to purchase any
Shares or Rights pursuant to this Section 5.2, the Company shall, not later than
90 days after the date of such termination of employment, send to the Purchaser
written notice of its intention to purchase Shares and Rights pursuant to this
Section 5.2, specifying the number of Shares and Rights to be purchased. The
closing of the purchase shall take place at the principal office of the Company
within 10 days after the giving of such notice.

 

5.3           Purchase Price to Be Paid by Company. The purchase price to be
paid by the Company upon exercise of a put or call right as set forth in
Section 5.1 or 5.2 shall be the Fair Market Value of such Rights or Shares
determined as of the date the notice of such exercise is first given; provided,
however, that if the Employee is terminated for cause (as defined in the
Purchaser’s employment agreement with the Company in effect at such time or as
determined by the board of directors of the entity by which the Purchaser is
employed), then the purchase price to be paid by the Company under Section 5.2
shall be the lesser of the Fair Market Value and the original cost of such
Securities paid by the Purchaser hereunder (i.e., the Rights Consideration in
the case of Rights and the Share Purchase Price in the case of Shares).

 

5.4           Obligation to Sell. If there is more than one member of the
Purchaser’s Group, the failure of any one member thereof to perform its
obligations hereunder shall not excuse or affect the obligations of any other
member thereof, and the closing of the purchases from such other members by the
Company shall not excuse, or constitute a waiver of its rights against, the
defaulting member.

 

6.             Certain Limitations on the Company’s Obligations to Purchase
Common Stock or Rights.

 

6.1           Limitation on Purchases. (a) The Company shall not be obligated to
purchase any Shares or any Rights at any time pursuant to Section 2.1(d), 4 or 5
hereof, regardless of whether it has delivered a notice of its election to
purchase any such Shares or Rights, to the extent that the purchase of such
Shares or Rights (together with any other purchases of Common Stock, Other
Rights or other securities of the Company pursuant to Section 2.1(d), 4 or 5
hereof, or pursuant to the Other Purchasers’ Agreements, of which the Company
has at such time been given or has given notice) would (i) conflict with or
result in a

 

13

--------------------------------------------------------------------------------


 

violation of, any law, rule, regulation, policy, guideline, order, writ,
injunction, decree or judgment promulgated or entered by any federal, state,
local or foreign court or governmental authority applicable to the Company or
any of its subsidiaries or any of its or their properties or assets or
(ii) result in a default (or require the consent of any Third Party in order to
avoid a default) under any material contract, deed, mortgage, trust, financing
or credit agreement, arrangement or agreement of the Company or any of its
subsidiaries (any of such results described in (i) or (ii) being sometimes
hereinafter referred to as a “Violation”). The Company shall purchase such
Shares or Rights as promptly as practicable upon determining that such purchase
would not be a Violation.

 

(b)           If at any time consummation of all purchases by the Company of
Shares, Rights, Other Rights and other securities of the Company pursuant to
Section 2.1 (d), 4 or 5 hereof, or pursuant to the Other Purchasers’ Agreements,
is prohibited pursuant to Section 6.1(a), then the Company shall purchase from
the members of the Purchaser’s Group desiring or obligated to sell to the
Company the Shares or Rights pursuant to this Agreement and from the other
persons having the right or obligation to sell the Shares, the Rights, Other
Rights and other securities of the Company pursuant to this Agreement, or
pursuant to the Other Purchasers’ Agreements, the maximum number of Shares and
Rights, Other Rights and other securities which it is able to purchase without a
Violation resulting. If any Violation would result from the purchase of any
Shares, Rights, Other Rights or other securities of the Company, the Board of
Directors of the Company, in its sole discretion, may determine priorities among
members of the Purchaser’s Group and the other persons having the right or
obligation to sell Shares, Rights, Other Rights or other securities of the
Company, as the case may be, taking into account contractual obligations and
relative hardship and such other factors as it deems relevant, and, without
limiting the generality of the foregoing, may purchase from any such member or
person less than all the Shares, Rights, Other Rights or other securities of the
Company which such member or person has elected or is obligated to sell to the
Company or the Company is obligated to purchase.

 

(c)           Any Shares or Rights which the Company is obligated to purchase
pursuant to Section 2.1(d), 4 or 5, but which in accordance with
Section 6.1(a) or Section 6.2 hereof are not purchased at the applicable time
provided in Section 2.1(d), 4 or 5 hereof, shall be purchased by the Company on
the tenth day after such date or dates that the Company learns that (after
taking into account any purchases of Shares, Rights, other Rights or other
securities of the Company, to be made at such time pursuant to the Other
Purchasers’ Agreements or otherwise) it is no longer permitted to defer
purchasing such securities under Section 6. l(a) hereof at the relevant purchase
price set forth in Section 2.1(d), 4 or 5 hereof, and the Company shall give the
Purchaser seven days prior notice of any such purchase.

 

6.2           Payment for Common Stock or Rights. The purchase price of Shares
or Rights purchased by the Company pursuant to Section 4 or 5 hereof will be
paid (i) first by the cancellation of indebtedness owing from the Purchaser or
his Permitted Transferees to the Company or any of its subsidiaries or
affiliates and interest accrued but unpaid thereon (so long as such indebtedness
is evidenced by a writing signed by the Purchaser or his Permitted

 

14

--------------------------------------------------------------------------------


 

Transferees) and (ii) then, to the extent such payment would not result in a
Violation, by the Company’s delivery of a bank cashier’s check or certified
check for the remainder of the purchase price, if any. The Company shall have
the right set forth in the preceding clause (i) whether or not the member of the
Purchaser’s Group selling such Shares or Rights is an obligor under any of the
indebtedness referred to therein.

 

7.             Tag-Along Rights.

 

7.1           Tag-Along Rights. After the occurrence of a Liquidation Event,
subject to Section 7.2, the Sponsor agrees that the Purchaser shall be afforded
the opportunity to participate in sales by the Sponsor to a Third Party of all
or substantially all of the shares of Common Stock of the Company then held by
the Sponsor and its affiliates (any such sale, a “Tag-Along Transfer”). As soon
as practicable after the time any Tag-Along Transfer is proposed, but in any
event at least 20 days prior to the Transfer Date (as defined below), the
Sponsor shall give written notice thereof to the Purchaser identifying the
proposed purchaser and stating the number of shares of Common Stock proposed to
be sold, the proposed offering price, the proposed date of such Tag-Along
Transfer (the “Transfer Date”) and any written material terms or conditions of
the proposed Tag-Along Transfer. If the Purchaser desires to participate in the
Tag-Along Transfer, the Purchaser shall give written notice (the “Tag-Along
Notice”) to the Sponsor not less than 10 days prior to the Transfer Date setting
forth the number of Shares that the Purchaser desires to include in the
Tag-Along Transfer. Failure to give the Tag-Along Notice at least 10 days prior
to the Transfer Date shall constitute an irrevocable election by the Purchaser
not to participate in the Tag-Along Transfer. The total number of shares of
Common Stock which the Sponsor is to include in the Tag-Along Transfer (the
“Allotment”) shall be apportioned among the Sponsor, the Purchaser if he gives
the Tag-Along Notice at least 10 days prior to the Transfer Date, Other
Purchasers giving Tag-Along Notices during such 10-day period pursuant to Other
Purchasers’ Agreements and any other persons entitled to give (and giving on a
timely basis) Tag-Along Notices pursuant to agreements substantially similar to
this Agreement (collectively, the “Participants”) in accordance with the number
of issued and outstanding Shares of Common Stock each Participant holds at such
time (without regard to any shares of Common Stock issuable upon exercise of
options, warrants, Rights or other rights of any kind); provided that in no
event will the Sponsor’s portion of the Allotment be less than the number of
shares of Common Stock constituting the Allotment less the number of issued and
outstanding shares which the Participants (other than the Sponsor) have included
in their Tag-Along Notices (without regard to any shares issuable upon exercise
of options, warrants, Rights or other rights of any kind).

 

7.2           No Rights Following Termination of Employment. Notwithstanding any
other provision of this Agreement, the Purchaser shall have no rights under
Section 7.1 following the termination of the Purchaser’s employment with the
Company or any of its subsidiaries for any reason including (without limitation)
death, Disability or Retirement.

 

7.3           No Sponsor Liability. Neither the Sponsor nor any of its
affiliates shall have any personal liability to the Purchaser or any of the
Purchaser’s Permitted Transferees or the

 

15

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries under any provision of this Agreement,
including (without limitation) Section 7.1.

 

7.4           Termination of Tag-Along Rights. In addition to the provisions of
Section 7.2, the provisions of Section 7.1 shall not be applicable if (x) the
Common Stock becomes publicly traded and there exists a Minimum Public Float,
(y) the Purchaser ceases to own Shares or Rights or (z) the sale by the Sponsor
involves less than all or substantially all of the Common Stock owned by the
Sponsor at the time of sale.

 

8.             Miscellaneous.

 

8.1           State Securities Laws. The Company hereby agrees to use
commercially reasonable efforts to comply with all state securities or “blue
sky” laws which might be applicable to the sale of the Securities by the Company
to the Purchaser pursuant to this Agreement.

 

8.2           Binding Effect. The provisions of this Agreement shall be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns; provided, however, that the Purchaser and the
Purchaser’s Permitted Transferees shall not assign any rights hereunder except
as specifically permitted by the terms of this Agreement. The Company may assign
its rights under the put contained in Section 5.1 or the call contained in
Section 5.2 to any of its subsidiaries or affiliates, or to the principal
beneficial owners of the Company or any of their Permitted Transferees or
affiliates, provided that no such assignment shall release the Company from its
obligations thereunder. Neither this Agreement nor any purchase or sale of
Securities pursuant hereto shall create, or be construed or deemed to create,
any right to employment or continued employment in favor of the Purchaser or any
other person by the Company or any subsidiary or affiliate of the Company.

 

8.3           Severability. The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

8.4           Recapitalizations, Exchanges, Etc. Affecting Common Stock. The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Rights and the Shares, to any and all shares of capital
stock of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of all or substantially all of the assets of the
Company or otherwise) which may be issued in respect of, in exchange for, or in
substitution of the Rights and the Shares, by reason of any stock dividend,
stock split, stock issuance, reverse stock split, combination, recapitalization,
reclassification, merger, consolidation, conversion or otherwise. Upon the
occurrence of any of such events, amounts hereunder shall be appropriately
adjusted.

 

16

--------------------------------------------------------------------------------


 

8.5           Amendment. This Agreement may be amended only by a written
instrument duly signed by the Company and the Purchaser.

 

8.6           Notices. All notices and other communications provided for herein
shall be dated and in writing and shall be deemed to have been duly given when
delivered, if delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid and when received if delivered
otherwise, to the party to whom it is directed:

 

(a)           If to the Company, to it at the following address:

 

3 East 54th Street
New York, New York 10022
Attention: General Counsel
Fax No.:    (212) 521-1640

 

(b)           If to the Purchaser or any of the Purchaser’s Permitted
Transferees, to the Purchaser at the address set forth on Schedule I hereto;

 

(c)           If to the Sponsor, to it at the following address:

 

Thomas H. Lee Equity Fund IV, L.P.
c/o Thomas H. Lee Company
75 State Street, Suite 2600
Boston, MA 02109
Attention: General Counsel
Fax No.:    (617) 227-3514

 

or at such other address as the parties hereto shall have specified by notice in
writing to the other parties (provided, that such notice of change of address
shall be deemed to have been duly given only when actually received).

 

8.7           Applicable Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under Delaware’s principles of
conflicts of law.

 

8.8           Consent to Service of Process. The Purchaser hereby irrevocably
submits to the jurisdiction of any New York state court sitting in the City of
New York or any federal court sitting in the City of New York in respect of any
suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accepts for the Purchaser and in respect of the Purchaser’s
property, generally and unconditionally, jurisdiction of the aforesaid courts.
The Purchaser irrevocably waives, to the fullest extent the Purchaser
may effectively do so under applicable law, trial by jury and any objection that
the Purchaser may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding brought in any such court has been brought in an

 

17

--------------------------------------------------------------------------------


 

inconvenient forum. Nothing herein shall affect the right of the Company to
serve process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against Purchaser in any other jurisdiction.

 

8.9           Integration. This Agreement and the documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, representations, warranties,
conditions, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein or in the Offer to Surrender. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter other than such agreements and understandings
set forth in the Offer to Surrender, the Note and the Securities Pledge
Agreement.

 

8.10         Descriptive Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.

 

8.11         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

 

8.12         Rights to Negotiate. Nothing in this Agreement shall be deemed to
restrict or prohibit the Company from purchasing Shares or Rights from the
Purchaser or the Purchaser’s Permitted Transferees at any time upon such terms
and conditions and at such price as may be mutually agreed upon between the
Company and the Purchaser or the Purchaser’s Permitted Transferees, whether or
not at the time of such purchase circumstances exist which specifically grant
the Company the right to purchase, or the Purchaser or his Permitted Transferees
the right to sell, shares of Common Stock or Rights pursuant to the terms of
this Agreement.

 

8.13         Rights Cumulative: Waiver. The rights and remedies of parties
hereto shall be cumulative and not exclusive of any rights or remedies which any
party would otherwise have hereunder or at law or in equity or by statute, and
(subject to the provisions of this Agreement regarding specific time periods
within which a right must be exercised or a notice must be given) no failure or
delay by any party in exercising any right or remedy shall impair any such right
or remedy or operate as a waiver of such right or remedy, nor shall any single
or partial exercise of any power or right preclude such party’s other or further
exercise or the exercise of any other power or right. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by
any party to exercise any right or privilege hereunder shall be deemed a waiver
of such party’s other rights or privileges hereunder.

 

8.14         Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, the non-breaching
party would be irreparably

 

18

--------------------------------------------------------------------------------


 

harmed and could not be made whole by monetary damages. It is accordingly agreed
that the parties hereto will waive the defense in any action for specific
performance that a remedy at law would be adequate and that the parties hereto,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to compel specific performance of this Agreement. The
parties hereto consent to personal jurisdiction in any such action brought in
any such court and to service of process upon it or him in the manner set forth
in Section 8.6 hereof.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth herein.

 

 

THE PURCHASER

 

 

 

/s/ Donald E. Roland

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone No.

 

 

 

Social Security No.

 

 

 

 

Accepted and Agreed to

 

as of November 24, 1999

 

 

 

THE COMPANY:

 

 

 

Big Flower Holdings, Inc.

 

 

 

By:

/S/ [ILLEGIBLE]

 

 

 

Name:

 

 

Title:

 

 

 

 

 

For Purposes of Section 7 only
Accepted and Agreed to as of
November       , 1999

 

 

 

THE SPONSOR:
Thomas H. Lee Equity Fund IV, L.P.

 

 

 

By:

/S/ [ILLEGIBLE]

 

 

 

Name:

 

 

Title:

 

 

[Signature page to Big Flower Holdings, Inc. Management Subscription Agreement]

 

20

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NSO OPTIONS ONLY

 

Name and Address of
Purchaser

 

BFH Options
Surrendered

 

Rights

 

Shares

 

 

 

 

 

 

 

 

 

Donald E. Roland

 

48,200 NSO Options with Strike price of $ 18.125 = aggregate share of
$ 644,675.50

 

20,466 Rights ($ 644,675,50 ÷ 31.50 = 20,466 Rights)

 

None

 

 

--------------------------------------------------------------------------------